DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Applicant’s arguments filed 10/5/2021 pertaining to this notification of failing to comply with the conditions required for receiving the benefit of an earlier filing date are addressed in the “Response to Arguments” section below. 

Terminal Disclaimer
The terminal disclaimer filed on 10/5/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patent 10,485,952 and US Patent 10,456,555 has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Claim Objections
Claim 28 is objected to because of the following informalities:  On line 3, the term “the” should be inserted before the phrase “inner member” since this structure is lacking an article preceding it.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-10, 14, 17, 21-23, 25, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Root et al. (US Pat 8,048,032) in view of Dinh et al. (PG PUB 2015/0025562) and Ressemann et al. (US Pat 7,604,612).
Re claim 1, Root discloses a method of performing a medical procedure at a treatment site in a vessel of a patient, the method comprising: assembling a system of devices 10 (as seen in Fig 1,2), the system of devices comprising: an aspiration catheter 12 (it is noted that the use of the term “aspiration” when referring to the catheter as an “aspiration” only requires that the catheter be capable of aspirating; since catheter 12 does not comprise any structural characteristics that would prevent it being used for aspiration, this limitation is met) having a flexible tubing portion 18 defining a single catheter lumen (within which inner member 14 resides in Fig 2; Fig 5 shows that portion 18 only includes the one lumen) extending between a proximal end (to the left in 
Root does not disclose that the treatment site is in a cerebral vessel and that the advancing of the locked assembly is within the petrous portion of the internal carotid artery.  Root also does not disclose removing occlusive material while applying a negative pressure to the single catheter lumen to capture occlusive material at, within, or through the distal end of the catheter. 
Dinh, however, teaches a method of performing a medical procedure within a cerebral vessel wherein a catheter (as seen in Fig 5) is advanced within the petrous portion of the internal carotid artery (see Fig 1 that shows the catheter advanced past 
Dinh teaches treating blood clots and aneurysms via retrievable stent devices (Para 1, 5, 10,1 9), but Root/Dinh still fails to disclose removing occlusive material while applying a negative pressure to the single catheter lumen to capture occlusive material at, within, or through the distal end of the catheter. 
Ressemann, however, teaches a method wherein a system of devices (seen in Fig 11K) comprising an aspiration catheter 100 and an inner member 1000 is delivered to a treatment site, wherein the inner member is removed from the aspiration catheter (Col 31, Lines 15-18) and then a retrievable stent device 194 (Fig 6G, like that of Dinh) is inserted through the aspiration catheter (as seen in Fig 6G) and a negative pressure is applied to the lumen of the catheter which captures and removes occlusive material at, within, or through the distal end of the catheter (Col 14, Lines 14-22) for the purpose of clearing out the treatment site (Col 14, Lines 14-22). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Dinh to include the step of removing occlusive material by employing negative 

    PNG
    media_image1.png
    292
    872
    media_image1.png
    Greyscale

Re claim 7, Root discloses that the distal end of the inner member tapers distally from a first outer diameter to a second outer diameter that is smaller than the first outer diameter (as seen in Fig 1).
Re claim 8, Root does not explicitly disclose that the distal end of the inner member tapers over a length between 1 cm and 3 cm.  However, it would have been an obvious matter of design choice to provide the taper over a length between 1 cm and 3 cm since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. 
Re claim 9, Root discloses that the proximal portion extends proximally from the inner member to outside the body of the patient (in view of Col 6, Lines 64-66 and Col 7, Lines 49-53, one of ordinary skill in the art would understand that the proximal portion extends outside the body of the patient).
Re claim 10, Root discloses that the proximal portion of the inner member has a third outer diameter that is smaller than the first outer diameter of the inner member (as seen in Fig 1 and Fig A above).
Re claim 14, Root discloses that the inner member further includes a single lumen 50 (Col 6, Lines 60-61; not labeled in Fig 1).
Re claim 17, Root discloses that the proximal control element is solid or has a lumen (“hypotube” or “tubing”, Col 6, Lines 35-37).  
Re claim 21, Root discloses introducing through an insertion site of the patient an arterial access device 56 (as seen in Fig 8), the arterial access device comprising an elongate body sized and shaped to be introduced into a carotid artery (as seen in Fig 8), the elongate body defining an internal lumen and a distal end (all inherent in view of Fig 8) and Root as modified by Dinh in the rejection of claim 1 above discloses advancing the arterial access device into the carotid artery (Para 10 of Dinh; see the rejection of claim 1 for motivation).  
Re claim 22, Root as modified by Dinh in the rejection of claim 1 above discloses that the advancing the locked assembly is performed after the arterial access device is advanced into the carotid artery (Para 10 of Dinh) and further comprises: inserting the locked assembly into the internal lumen of the elongate body and advancing a distal end of the locked assembly through the internal lumen and past the distal end of the arterial access device (as seen in Fig 8; Col 7, Lines 47-59).
Re claim 23, Root discloses that a length of the flexible distal tubular portion is less than an insertable length of the arterial access device (as seen in Fig 8).
Re claim 25, Root discloses shaping the distal end of the inner member extending distal to the distal end of the catheter, wherein the distal end of the inner member is shaped to an angle relative to a longitudinal axis of the inner member (as seen in Fig 1; the distal end is tapered with a decreasing incline in the distal direction, thus the distal end is shaped to an angle relative to a longitudinal axis).
Re claim 26, Root discloses that a length of the inner member is greater than an insertable length of the arterial access device (in view of Fig 8, one of ordinary skill in the art would recognize that the distal end of the inner member extends distal to the distal end of the arterial access device, and in view of Col 6, Lines 64-66 and Col 7, Lines 49-53, one of ordinary skill in the art would understand that the proximal end of the inner member extends proximal to the proximal end of the arterial access device).  
Re claim 28, Root discloses that the step of locking comprises using a mechanical lock 54 (Fig 1) coupled to the proximal control element (as seen in Fig 1) to lock the catheter and the inner member into the fixed position (Col 6, Lines 64-67).
Re claim 29, Root discloses that the proximal control element comprises a ribbon (as seen in Fig 13,16, portion 84 of proximal control element 20 is a curved ribbon), but Root/Dinh/Ressemann does not disclose that the ribbon is flat. However, Applicant discloses in Para 85 that the ribbon can achieve the same function whether it is curved (as in Root) or flat. Therefore, it would have been an obvious matter of design choice to modify the ribbon to be flat since applicant has not disclosed that having a flat shape as opposed to a curved shape solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.  Furthermore, absent a teaching as to the criticality of a flat shape versus a curved .  

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Root et al. (US Pat 8,048,032)/Dinh et al. (PG PUB 2015/0025562)/Ressemann et al. (US Pat 7,604,612) in view of Shimon (PG PUB 2015/0245848).
Re claims 2 and 3, Root/Dinh/Ressemann disclose all the claimed features except the steps of unlocking the catheter and inner member and advancing the inner member to the treatment site in the cerebral vessel (as required by claim 2) and advancing the catheter over the inner member after advancing the inner member to the treatment site (as required by claim 3). Shimon, however, teaches a method involving advancing a locked assembly of a catheter (“outer sheath”) and an inner member to a treatment site in a vessel (“inner sheath”) (“advancing the inner sheath and the outer sheath concurrently in the aligned position over the lead in the blood vessel”, Claim 17), unlocking the catheter and inner member and advancing the inner member to a treatment site (“further advancing and rotating the inner sheath such that the first beveled end of the inner sheath extends distally of the beveled distal end of the outer sheath”, Claim 17), and advancing the catheter over the inner member after advancing the inner member to the treatment site (“advancing the inner sheath and the outer 
Re claim 4, Root discloses that removing the inner member comprises removing the inner member after the catheter is placed at or near the treatment site (Col 7, Lines 57-59; also taught by Ressemann in Col 31, Lines 15-18).
Re claim 5, Root as modified by Dinh in the rejection of claim 1 above discloses that the cerebral vessel is an intracranial vessel and wherein the treatment site is an occlusion or a region near a face of an occlusion within the intracranial vessel (Para 5,10,17 of Dinh; see the rejection of claim 1 for motivation).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Root et al. (US Pat 8,048,032)/Dinh et al. (PG PUB 2015/0025562)/Ressemann et al. (US Pat 7,604,612) in view of Razi (US Pat 5,542,936).
Re claim 8, Root/Dinh/Ressemann disclose all the claimed features but fail to explicitly disclose the length of taper; therefore, Root/Dinh does not explicitly disclose that the distal end of the inner member tapers over a length between 1 cm and 3 cm.  Razi, however, teaches an assembly (Fig 1) comprising an inner member 2 (Fig 1) that resides within a catheter 1 (Fig 1) and has a tapered tip (as seen in Fig 1) that tapers 2 cm (Col 4, Lines 40-43) for the purpose of facilitating entry of the assembly into .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Root et al. (US Pat 8,048,032)/Dinh et al. (PG PUB 2015/0025562)/Ressemann et al. (US Pat 7,604,612) in view of Wang (PG PUB 2013/0116701).
Re claim 11, Root/Dinh/Ressemann disclose all the claimed features except that the proximal portion is a stiff wire or a hypotube. Wang, however, teaches a catheter 10 (Fig 4) and an inner member 14 (Fig 4) that includes a proximal member 16 (Fig 4) that is a hypotube (as seen in Fig 4) for the purpose of being capable of receiving a stiffening member therethrough in order to improve the pushability of the inner member (Para 31). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Dinh/Ressemann to include the proximal portion as a hypotube, as taught by Wang, for the purpose of being capable of receiving a stiffening member therethrough in order to improve the pushability of the inner member (Para 31).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Root et al. (US Pat 8,048,032)/Dinh et al. (PG PUB 2015/0025562)/Ressemann et al. (US Pat 7,604,612) in view of Itou et al. (US Pat 7,736,355).
Re claim 12, Root/Dinh/Ressemann disclose all the claimed features except that the first outer diameter is between about 0.003” – about 0.010” smaller than an inner diameter of the catheter lumen. Itou, however, teaches an inner member 2 (Fig 5) and an outer member 1 (Fig 5) wherein the outer diameter of the inner member is between about 0.003” – about 0.010” smaller than an inner diameter of the lumen of the outer member (Col 6, Lines 47-55) for the purpose of ensuring that the sliding performance between the two members is high and the convenience of use is good (Col 6, Lines 55-58). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Dinh/Ressemann to provide the inner member with an outer diameter than is between about 0.003” – 0.010” smaller than the inner diameter of the catheter lumen, as taught by Itou, for the purpose of ensuring that the sliding performance between the two structures is high and the convenience of use is good (Col 6, Lines 55-58).
Re claim 13, Root discloses that the inner diameter of the catheter lumen is between about 0.040” to about 0.088” (Col 2, Lines 61-64).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Root et al. (US Pat 8,048,032)/Dinh et al. (PG PUB 2015/0025562)/Ressemann et al. (US Pat 7,604,612) in view of Solar et al. (US Pat 7,967,789).
Re claims 19 and 20, Root discloses that the proximal portion and the proximal control element include structures 54 (Fig 1) configured to lock the inner member and the catheter together (Col 6, Lines 64-67), but Root/Dinh/Ressemann does not disclose that the structure of the proximal portion is a tab and the structure of the proximal tether is a gripping member (as required by claim 19), wherein the tab is movable along the .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Root et al. (US Pat 8,048,032)/Dinh et al. (PG PUB 2015/0025562)/Ressemann et al. (US Pat 7,604,612) in view of Bose et al. (PG PUB 2009/0030400).
Re claim 24, Root discloses that the length of the flexible tubular portion is between 25 cm and 50 cm (Col 6, Lines 30-33) but Root/Dinh/Ressemann does not explicitly disclose that the insertable length of the arterial access device is between 80 cm and 120 cm. Bose, however, teaches an arterial access device 12 (Fig 1) having an insertable length between 80 cm and 120 cm (Para 23) for the purpose of reaching an intracranial target site from the femoral artery (Para 26). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Dinh/Ressemann to include the arterial access device with an insertable length between 80 cm and 120 cm, as taught by Bose, for the purpose of reaching an intracranial target site from the femoral artery (Para 26).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Root et al. (US Pat 8,048,032)/Dinh et al. (PG PUB 2015/0025562)/Ressemann et al. (US Pat 7,604,612) in view of Sutton et al. (PG PUB 2015/0151090).
Re claim 29, Root discloses that the proximal control element comprises a ribbon (as seen in Fig 13,16, portion 84 of proximal control element 20 is a curved ribbon), but Root/Dinh/Ressemann does not disclose that the ribbon is flat. Sutton, however, teaches a substantially similar catheter 100 (Fig 1) to the aspiration catheter of Root, having a flexible tubular portion 102 (Fig 1) and a proximal control element 114 (Fig 1) that comprises a flat ribbon (as seen in Fig 9,10; described as “rectangular” in Para 47) for the purpose of assisting in inserting, positioning and removing the catheter (Para 36). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Root/Dinh/Ressemann to include the ribbon as a flat ribbon, as taught by Sutton, for the purpose of assisting in inserting, positioning and removing the catheter (Para 36).

Allowable Subject Matter
Claim 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 27 was previously indicated as allowable in the 5/20/2021 Detailed Action; please see that Detailed Action for a detailed statement of reasons for allowance.

Response to Arguments
Applicant's arguments filed 10/5/2021 have been fully considered but they are not persuasive. 
Applicant traverses the notification pertaining to priority set forth in the last Detailed Action and maintained herein. Specifically, Applicant argues that support for the subject matter of claims 2 and 3 is found in Paragraphs [007, 0093, 0098 and 0130]. This argument is not persuasive because the notification sets forth that support is not found in any of the prior-filed applications, but the paragraphs that Applicant refers to are those of the present application. In order to receive the benefit of an earlier priority date, Application Nos. 62/111,841, 62/142,637, 15/015,799, 15/805,673 and/or 15/856,979 must provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for the subject matter of claims 2 and 3. 
Applicant argues that the combination of Root, Dinh and Ressemann does not disclose the subject matter of amended claim 1. The Examiner respectfully disagrees.

Regarding Applicant’s argument that Ressemann’s evacuation sheath includes more than a single one, this argument is moot because the rejections do not set forth replacing Root’s “aspiration catheter” with that of Ressemann. Rather, Ressemann is only used to teach using Root’s aspiration catheter to remove occlusive material.  
Regarding Applicant’s argument that Root and Ressemann are specifically designed for use in coronary vessels and therefore one of ordinary skill in the art would not have had a reasonable expectation of success of the modified Root assembly being suitable for advancement into the cerebral vasculature, this argument is not persuasive because Applicant has not presented evidence showing there was no reasonable expectation of success as required by MPEP 2143.02. Additionally, Root does not require use in only coronary vessels but rather names these vessels as examples – see Col 9, Lines 44-63 which recite the phrase “such as” when referring to the coronary vessels.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783